DETAILED ACTION

Continuation
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 February 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mildh et al. US 2019/0007874 A1 (hereinafter referred to as “Mildh”) which has the benefit of the filing date from PCT/CN2017/070269.
As to claim 1, Mildh teaches a communication device for handling a cell selection procedure (¶¶53 and 123; figures 1 and 12: UE), comprising:
at least one storage device (¶124; figure 12: memory 1212); and
at least one processing circuit (¶124; figure 12: processor 1211), coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions (¶124; figure 12: processor 1211 coupled to memory 1212, and processor 1211 is configured to execute instructions stored in memory 1212) of:
receiving system information from a first cell of a network, wherein the system information indicates at least one core network (CN) type supported by the first cell (¶¶62 and 102; figure 6: UE receives system information from network device, the system information indicating a CN being supported by the network device);
performing a radio resource control (RRC) connection establishment procedure with the first cell, after receiving the system information (¶¶62 and 70; figure 4A and 4D: UE performs RRC connection establishment after access information acquisition);
indicating a CN type of the at least one CN type to the network during the RRC connection establishment procedure (¶¶62 and 70; figure 4A and 4D: UE indicates CN choice to the network device in an initial signaling message during RRC connection establishment procedure);
selecting a second cell of the network in a cell selection procedure, after performing the RRC connection establishment procedure (¶¶80, 95, and 104; figures 5-6: UE selects a second cell after being in RRC_CONNECTED state with the first cell);

entering an idle mode from a connected mode, if the second cell does not support the CN type (¶¶69-70, 80, 95, and 97; figure 5: if the second cell does not support the CN, discard RAN context of the first cell entering idle mode from connected mode).
	As to claim 2, Mildh teaches the communication device of claim 1, wherein the storage device further stores the instruction of:
	entering the connected mode and detecting a radio link failure, after performing the RRC connection establishment procedure (¶¶71 and 80; figures 4A, 4D, and 5-6: detect radio link failure while in RRC_CONNECTED state after performing RRC connection establishment procedure).
	As to claim 3, Mildh teaches the communication device of claim 1, wherein the CN type is an Evolved Packet Core Network (EPC) or a fifth generation core network (5GC) (¶55; figures 1-2: CN type is EPC or 5G CN).
As to claim 4, Mildh teaches the communication device of claim 1, wherein the first cell and the second cell belong to next generation evolved Node-Bs (ng-eNBs) (¶55: first cell and second cell are both served by LTE access devices that are capable of supporting EPC and/or 5G CN).
	As to claim 5, Mildh teaches the communication device of claim 1, wherein the first cell is different from the second cell (¶55; figure 1: network device 101 serving cell 130 and network device 111 serving cell 140, being different from each other).
	As to claim 6, Mildh teaches the communication device of claim 1, wherein the storage device further stores the instruction of:
	informing at least one of a new CN type and a CN type change to an upper layer, after selecting the second cell which does not support the CN type (¶99; figure 4D: after selecting second cell having supporting 5G CN and not supporting EPC, the UE immediately updates RAN/network about switching from LTE/EPC to NR/5G).
As to claim 7, Mildh teaches the communication device of claim 1, wherein the storage device further stores the instruction of:
	informing at least one of a new CN type and a CN type change to an upper layer, after transmitting the RRC connection request message to the network (¶99; figure 4D: after selecting second cell having supporting 5G CN and not supporting EPC, UE initiates RRC connection setup procedure towards the NR cell and updates RAN/network about switching from LTE/EPC to NR/5G).
	As to claim 8, Mildh teaches a communication device for handling a cell selection procedure (¶¶53 and 123; figures 1 and 12: UE), comprising:
at least one storage device (¶124; figure 12: memory 1212); and
at least one processing circuit (¶124; figure 12: processor 1211), coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions (¶124; figure 12: processor 1211 coupled to memory 1212, and processor 1211 is configured to execute instructions stored in memory 1212) of:
receiving system information from a first cell of a network, wherein the system information indicates at least one core network (CN) type supported by the first cell (¶¶62 and 102; figure 6: UE receives system information from network device, the system information indicating a CN being supported by the network device);
performing a radio resource control (RRC) connection establishment procedure with the first cell, after receiving the system information (¶¶62 and 70; figure 4A and 4D: UE performs RRC connection establishment after access information acquisition);
indicating a first CN type of the at least one CN type to the network during the RRC connection establishment procedure (¶¶62 and 70; figure 4A and 4D: UE indicates CN choice to the network device in an initial signaling message during RRC connection establishment procedure);

performing a RRC connection reestablishment procedure with the second cell, if the second CN type is the same as the first CN type (¶¶80, 96, 98-99, and 104; figures 5-6: if the second cell supports the same CN, performing RRC connection reestablishment procedure with selected second cell); and
entering an idle mode from a connected mode, if the second CN type is different from the first CN type (¶¶69-70, 80, 95, and 97-99; figure 5: if the second cell does not support the CN, discard RAN context of the first cell entering idle mode from connected mode).
As to claim 9, claim 9 is rejected the same way as claim 2.
As to claim 10, Mildh teaches the communication device of claim 8, wherein the first cell belongs to a next generation evolved Node-B (ng-eNB), and the second cell belongs to a 5G Node-B (gNB) (¶¶55, 93, and 98; figure 1: first cell is served by LTE eNB connected to 4G EPC and 5G CN (ng-eNB) and the second cell is served by a 5G gNB).
As to claim 11, claim 11 is rejected the same way as claim 3.
As to claim 12, Mildh teaches the communication device of claim 8, wherein the storage device further stores the instruction of:
informing at least one of that the second cell belongs to a gNB and the second cell is different from the first cell to an upper layer, after performing the RRC connection reestablishment procedure (¶98; figure 4E: UE performs RRC connection re-establishment procedure with NR cell (gNB) so that it can update the RAN/network with information including the second cell is served by a gNB different from the LTE access device serving the first cell).
As to claim 13, Mildh teaches the communication device of claim 14, wherein the storage device further stores the instruction of:
informing at least one of that the second cell belongs to a gNB and the second cell is different from the first cell to an upper layer, after selecting the second cell (¶98; figure 4E: after selecting the second cell UE performs RRC connection re-establishment procedure with NR cell (gNB) so that it can update the RAN/network with information including the second cell is served by a gNB different from the LTE access device serving the first cell).
As to claim 14, Mildh teaches a communication device for handling a cell selection procedure (¶¶53 and 123; figures 1 and 12: UE), comprising:
at least one storage device (¶124; figure 12: memory 1212); and
at least one processing circuit (¶124; figure 12: processor 1211), coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions (¶124; figure 12: processor 1211 coupled to memory 1212, and processor 1211 is configured to execute instructions stored in memory 1212) of:
receiving system information from a first cell of a network, wherein the system information does not indicate a core network (CN) type supported by the first cell (¶102: UE receives system information from network device, the system information does not indicate a CN type supported by the first cell but indicates a type of network device serving the first cell);
performing a radio resource control (RRC) connection establishment procedure with the first cell, after receiving the system information (¶70; figure 4A and 4D: UE performs RRC connection establishment after access information acquisition);
selecting a second cell of the network in a cell selection procedure, wherein the second cell broadcasts at least one CN type supported by the second cell (¶¶62, 80, 95, 102, and 104; figures 5-6: UE selects a second cell, wherein the second cell broadcasts a CN type supported by the second cell);

entering an idle mode from a connected mode, if the at least one CN type does not comprise the CN type (¶¶69-70, 80, 95, and 97; figure 5: if the second cell does not support the CN, discard RAN context of the first cell entering idle mode from connected mode).
As to claim 15, claim 15 is rejected the same way as claim 2.
As to claim 16, Mildh teaches the communication device of claim 14, wherein the first cell belongs to a 5G Node-B (gNB), and the second cell belongs to a next generation evolved Node-B (ng-eNB) (¶¶55, 90-92, and 95-97; figure 1: first cell is served by a 5G gNB and the second cell is served by LTE eNB connected to 4G EPC and 5G CN (ng-eNB)).
As to claim 17, claim 17 is rejected the same way as claim 3.
As to claim 18, Mildh teaches the communication device of claim 14, wherein the storage device further stores the instruction of:
informing at least one of that the second cell belongs to a ng-eNB and the second cell is different from the first cell to an upper layer, after performing the RRC connection reestablishment procedure (¶96; figure 4E: UE performs RRC connection re-establishment procedure with LTE cell supporting 5G-CN (ng-eNB) so that it can update the RAN/network with information including the second cell is served by a ng-eNB different from the gNB serving the first cell).
As to claim 19, Mildh teaches the communication device of claim 14, wherein the storage device further stores the instruction of:
informing at least one of that the second cell belongs to a ng-eNB and the second cell is different from the first cell to an upper layer, after selecting the second cell (¶¶95-96; figure 4E: after selecting the second cell UE performs RRC connection re-establishment procedure with LTE cell 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469